     Case 1:18-cv-00681-RJL Document 136 Filed 01/28/20 Page 1 of 11



                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA



AARON RICH
                      Plaintiff,                Civil Action No. 1:18-cv-00681-RJL
    v.                                          Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                      Defendants.




PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO DEEM FACTS IN CERTAIN OF
  PLAINTIFF’S REQUESTS FOR ADMISSION ADMITTED AND CONCLUSIVELY
   ESTABLISHED AND OPPOSITION TO DEFENDANTS’ CROSS MOTION TO
                        WITHDRAW AND AMEND




                                    JOSHUA P. RILEY
                                    MERYL C. GOVERNSKI
                                    BOIES SCHILLER FLEXNER LLP
                                    1401 New York Ave NW, Washington DC 20005

                                    MICHAEL J. GOTTLIEB
                                    WILLKIE FARR GALLAGHER LLP
                                    1875 K Street NW, Washington, DC 20006

                                    Attorneys for Plaintiff Aaron Rich
           Case 1:18-cv-00681-RJL Document 136 Filed 01/28/20 Page 2 of 11



          Plaintiff Aaron Rich filed a Motion to Deem Certain of Plaintiff’s Requests for Admission

Admitted and Conclusively Established (Dkt. 104) (“Motion” or “Pl. Mot.”). Defendants filed an

Opposition to the Motion and a Cross-Motion to Withdraw and Amend Any Answers Deemed

Admitted (Dkt. 127, Dkt. 128) (“Opposition” or “Def. Opp.”). Plaintiff respectfully submits this

reply to the Motion and opposition to Defendants’ cross-motion (“Reply”).

                                           BACKGROUND

          The facts relevant to the Motion are not in dispute. Plaintiff served Requests for Admission

(“RFAs”) on each Defendant on November 27, 2019. 1 Defendants’ responses to the RFAs were

due on December 27, 2019. 2 Defendant Butowsky did not respond to the RFAs until January 22,

2020—nearly a month after they were due and only after he was faced with Plaintiff’s Motion.3

Defendant America First Media (“AFM”) still has not responded to the RFAs at all.

          Nor is there any dispute as to the law. Rule 36(a)(3) could not be more clear: “A matter

is admitted unless, within 30 days after being served, the party to whom the request is directed

serves on the requesting party a written answer or objection addressed to the matter and signed

by the party or its attorney.” 4 The only exception to the Rule is when the Court exercises its

discretion to let a party withdraw or amend an admission because doing so (1) “would promote the

presentation of the merits of the action” and (2) “if the court is not persuaded that it would

prejudice the requesting party in maintaining or defending the action on the merits.” 5 Here, the




1
    See Dkt. 104-1, Dkt. 104-2.
2
    See Fed. R. Civ. P. 36(a)(3).
3
    See Dkt. 127-9; see also infra n.25.
4
    Fed. R. Civ. P. 36(a)(3) (emphasis added).
5
    Fed. R. Civ. P. 36(b).

                                                       1
           Case 1:18-cv-00681-RJL Document 136 Filed 01/28/20 Page 3 of 11



RFAs at issue are admitted by operation of the Rule, 6 and Defendants have offered no basis for

the Court to find otherwise.

                                           ARGUMENT

          Defendants spend nearly half their Opposition arguing about a motion that was not even

filed and an issue that is not even before the Court—Plaintiff’s Motion has nothing to do with the

RFAs served on Defendant Couch, and much of Defendants’ Opposition is therefore irrelevant. 7

Meanwhile, Defendants do not say a single word about the Motion that was filed against Defendant

AFM. To this day, AFM still has not responded to the RFAs, which now are a month overdue and

counting. Defendants do not address, much less contest, this issue. Therefore, at a minimum, the

Motion should be granted as to AFM, and the RFAs served to AFM should be deemed admitted. 8

          With respect to Defendant Butowsky, Defendants argue that he should be excused from

the deadline established in Rule 36, even though:

             •   Defendant Butowsky never requested an extension of the deadline;

             •   the Rule does not include an exception for excusable delay or
                 neglect; and

             •   Defendant Butowsky did not respond to the RFAs until nearly a
                 month after they were due and only after Plaintiff was put to the
                 burden of filing the Motion.


6
 As noted in the Motion, the 19 RFAs at issue are RFA Nos. 58-64, 67-74, and 76-79. See Dkt.
104 at n.2; Dkt. 104-2. In the RFA responses submitted with his opposition, Defendant Butowsky
admitted to all but six of those RFAs (Nos. 69-73 and No. 79). See Dkt. 127-9.
7
  Contrast Pl. Mot. at 1 n.1 (“On January 8, 2020, during the process of meeting-and-conferring
about this Motion, Defendant Couch submitted an untimely response to the Second Set of RFAs.
While Plaintiff is entitled to seek an order deeming those RFAs admitted under Rule 36(a)(3),
Plaintiff has excluded those RFAs from this Motion in a good faith effort to narrow the issues
before the Court. Plaintiff does not, however, waive any rights with respect to those RFA
responses.” (emphasis added)), with Def. Opp. at 3-5 (arguments as to RFAs served on Defendant
Couch).
8
    See Dkt. 104-2 (setting forth the 17 RFAs to AFM that are at issue).

                                                      2
        Case 1:18-cv-00681-RJL Document 136 Filed 01/28/20 Page 4 of 11



       The gist of Defendants’ argument is that Defendant Butowsky was too ill to respond to the

RFAs after he received them on November 27, 2019. 9 However, since that date, public posts

indicate that Defendant Butowsky was well enough to do the following:



     Give an interview on
     U.S sanctions against
     China 10




     Give an interview on
     Saudi Aramco 11




9
  See Def. Opp. at 2 (referencing “Mr. Butowsky’s condition”). The other excuses Defendant
Butowsky offers—“work” and the “holidays”—may explain what Defendant Butowsky chose to
prioritize over his discovery obligations but do not excuse his decision to do so.
10
     See Dkt. 116-6 at Ex. 48 (posted Dec. 9,                 2019);    See   EdButowsky.com,
http://www.edbutowsky.com/category/media-center/ (same).
11
  See EdButowsky.com, http://www.edbutowsky.com/category/media-center/ (posted Dec. 10,
2019).

                                                  3
           Case 1:18-cv-00681-RJL Document 136 Filed 01/28/20 Page 5 of 11



       Post a video in which he
       analyzes economic
       conditions 12




       Give an interview on
       Boeing aircraft 13




       Take what appears to
       have been a European
       vacation 14




12
     Id. (posted Dec. 26, 2019).
13
     Id. (posted Dec. 30, 2019); see also Dkt. 116-6 at Ex. 48 (same).
14
     See, e.g. Dkt. 116-6 at Ex. 49 (posted Nov. 30, 2019).

                                                      4
           Case 1:18-cv-00681-RJL Document 136 Filed 01/28/20 Page 6 of 11




       Participate in a book
       signing event for his newly
       published book.15




       Walk down the red
       carpet at a movie
       premier 16




15
     Id. (posted Nov. 30, 2019).
16
     See Dkt. 116-6 at Ex. 49 (posted Dec. 11, 2019).

                                                        5
           Case 1:18-cv-00681-RJL Document 136 Filed 01/28/20 Page 7 of 11




       Release documents on
       Twitter that he had not
       produced in discovery 17




       Release more documents
       on Twitter that he has not
       produced in discovery 18




17
     See Dkt. 116-3 at Exs. 12, 13 (posted Dec. 16, 2019).
18
  See Ed Butowsky, Twitter twitter.com/EdButowsky/status/1206940836086321155 (posted Dec.
17, 2019).

                                                      6
           Case 1:18-cv-00681-RJL Document 136 Filed 01/28/20 Page 8 of 11




       Release more documents
       on Twitter related to
       Plaintiff’s brother 19




       Give an online discussion
       about the stock market,
       which the time stamp
       indicates was created the
       same day his lawyer told
       this Court during a status
       conference that
       Defendant Butowsky was
       too ill to meet his
       deadlines in this case 20




          Defendant Butowsky’s argument that he should be excused from meeting his discovery

obligations in this case—with his refusal to respond to RFAs until faced with Plaintiff’s Motion

being just the latest example—should be weighed against the public record, including the instances

above, which are from just the past two months alone. 21 It is reasonable to ask: if Defendant

Butowsky were well enough to do all of the above since November 27—not to mention maintain

his multiple lawsuits as a plaintiff in other courts—then why could he not produce documents (as

the Court has ordered him to do) and respond to RFAs in this case (as the Rules required him to


19
     See Dkt. 116-6 at Ex. 47 (posted Jan. 2, 2020).
20
     See Dkt. 126 (video posted to YouTube on Jan. 21, 2010; tweet posted Jan. 22, 2020).
21
     See also Dkt. 116 at 14-25.

                                                       7
           Case 1:18-cv-00681-RJL Document 136 Filed 01/28/20 Page 9 of 11



do)?

          In the Opposition, Defendant Butowsky lodges various objections to the RFAs—but he

had an opportunity to lodge those objections pursuant to the Rules, and he failed to do so. The

Rule’s consequence for that failure is clear: the RFAs are deemed admitted. If Defendant

Butowsky wanted to contest these issues, all he had to do was respond timely to them (or request

an extension to respond, as Defendant Couch did and to which Plaintiff consented). 22

          While Defendants cite the exception to Rule 36(a)’s deadline for RFA responses, they do

not make a serious argument that the exception applies here. They do not, for example, argue that

Defendant Butowsky will be foreclosed from presenting the merits of his case if the RFAs were

admitted. Nor could they: nothing in the RFAs prevents Defendant Butowsky from trying to prove

that his false statements about Plaintiff were actually true, an issue that Defendants themselves

have identified as “the ‘heart’ of this litigation.” 23

          By contrast, Plaintiff is prejudiced where, as here, Defendants treat the Federal Rules as

optional and their deadlines as meaningless. 24 Having been deprived of access to evidence—

including the potentially thousands of relevant documents that Defendant Butowsky still has not

produced (notwithstanding the Court’s July 31, 2019, Order that he do so)—Plaintiff seeks to

establish certain facts through RFAs, one of the few channels that have remained open to him. He

has utilized RFAs in precisely the manner they were intended to be used—to narrow the issues


22
   See supra n.7. Regardless, Defendant Butowsky’s objections are entirely without merit. He
states, for example, that “he obviously is not willing to admit” that he does not know whether
Plaintiff was involved in downloading DNC documents and transmitting them to WikiLeaks or
whether Plaintiff received money from WikiLeaks in exchange for those documents. See Dkt. 127
at 5. Either Defendant Butowsky purports to “know” these “facts” (none of which are true) or he
does not, and Plaintiff is entitled to discovery on that issue.
23
     See, e.g., Dkt. 120 at 8.
24
     See Dkt. 116 at n.10 (collecting examples of missed deadlines).

                                                          8
        Case 1:18-cv-00681-RJL Document 136 Filed 01/28/20 Page 10 of 11



before the Court. It would be unfair and prejudicial to permit Defendant Butowsky to continue to

withhold evidence and to delay indefinitely his deposition while also foreclosing Plaintiff from

utilizing RFAs to establish basic facts.

                                           CONCLUSION

         For the foregoing reasons and those set forth in the Motion, Plaintiff respectfully requests

that the Court grant the Motion. 25


Dated: January 28, 2020
                                                /s/ _Joshua P. Riley _______________
                                                JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                                MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                                BOIES SCHILLER FLEXNER LLP
                                                1401 New York Ave NW, Washington DC 20005
                                                Tel: (202) 237-2727 / Fax: (202) 237-6131
                                                jriley@bsfllp.com
                                                mgovernski@bsfllp.com

                                                MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                                WILLKIE FARR GALLAGHER LLP
                                                1875 K Street NW, Washington, DC 20006
                                                Tel: (202) 303-1442 / Fax: (202) 303-2000
                                                mgottlieb@willkie.com

                                                Attorneys for Plaintiff Aaron Rich




25
   On the day of this filing, Defendants’ counsel informed Plaintiff’s counsel that Defendant
Butowsky intends to file a “supplemental motion” to “withdraw and amend” the untimely RFA
responses that Defendant Butowsky submitted with his Opposition on January 22, 2020. The
proposed “amended” responses, which Defendants’ counsel previewed with Plaintiff’s counsel
late on the evening of January 27, 2020, purport to deny various matters that Defendant Butowsky
previously admitted in the RFA responses he filed with the Court just five days earlier. If
Defendant files the “supplemental motion,” Plaintiff will respond accordingly. Regardless, the
relief requested by the present Motion—an order deeming admitted the RFAs served to AFM and
RFA Nos. 58-64, 67-74, and 76-79 as to Defendant Butowsky—would remain unchanged.
                                                     9
       Case 1:18-cv-00681-RJL Document 136 Filed 01/28/20 Page 11 of 11



                              CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on January 28, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky and Matthew Couch. A courtesy copy of the foregoing document also was

emailed to their counsel, Eden Quainton, at equainton@gmail.com. Mr. Quainton has agreed to

convey served and filed documents to Defendant America First Media through Defendant Couch

as necessary.



Dated: January 28, 2020

                                          /s/ Joshua P. Riley
                                          JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                          MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                          BOIES SCHILLER FLEXNER LLP
                                          1401 New York Ave NW, Washington DC 20005
                                          Tel: (202) 237-2727 / Fax: (202) 237-6131
                                          jriley@bsfllp.com
                                          mgovernski@bsfllp.com
